              Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,


                    -against-                                                          l 7-cr-0463 (LAK)


DENVERMCFADDE

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                          MEMORANDUM AND ORDER


LEWIS A. KAPLAN, District Judge.

                    On February 22, 2018, defendant pled guilty to one count of traveling in interstate

commerce with the intent to engage in illicit sexual conduct and one count of receiving child

pornography.          Specifically, in January 2017 when he was 67 years old, defendant began

corresponding with a 14 year old boy ("Victim") he met on the internet. He received pornographic

images from Victim engaged in lewd video chats with Victim, and, on January 31, 2017, traveled

from Kentucky to           ew York City to meet Victim for sex. Defendant attempted to meet Victim a

second time on April 19, 2017, but this time he was arrested by law enforcement. A search of

defendant's email account revealed that he had attempted to seduce several other underaged boys

in a similar manner.

                    On September 5, 2018, the Court sentenced defendant to a below Guidelines sentence

of 90 months imprisonment. 1 Among other things, the Court balanced the gravity of defendant's



                    The Sentencing Guidelines recommendation for defendant was 235 to 293 months of
                    imprisonment. According to the government, defendant is scheduled for release on August
                    30, 2024.
            Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 2 of 7



                                                                                                        2
crimes, the need to protect the public against the possibility of future offenses, and the need to

provide general deterrence .

                Defendant, who now is 71 years old, moves for a sentencing reduction so that he may

serve the remainder of his term of imprisonment on home confinement. In his motion, defendant

asserts that he suffers from diabetes, coronary artery disease, high blood pressure high cholesterol

chronic bronchitis, and asthma. He indicates that he has suffered from a heart attack, that he has two

stents in his cardiovascular system, that he is on an inhaler for his bronchitis, that he has mobility

problems that prevent him from standing for long periods of time, and that he takes 14 daily

medications for his various conditions. He claims that he is at very serious risk of very severe

disease and possibly death were he to contract COVID-19. The government, which has reviewed

defendant's medical records, largely does not contest his assertions about his health conditions and

medical history. 2

                Under 18 U.S.C. § 3582(c)(l)(A), as amended by the First Step Act, the Court may

modify a term of imprisonment upon a defendant's motion only "after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier. "'3 Defendant asserts that he has complied with this

requirement, and the government does not challenge his assertion.




                In a footnote, the government asserts that defendant's asthma is "mild" and:"intermittent"
                and that it bas been unable to substantiate his claim of "chronic bronchitis," although it
                acknowledges that he once was treated for bronchitis with a short-term medication. Dkt.
                65 at 8 n.5.
        3

                18 U.S.C. § 3582(c)(l)(A).
            Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 3 of 7




                                                                                                            3

               Where the exhaustion requirement is met, a court may modify a defendant's sentence

if (1) there are "extraordinary and compelling reasons" warranting a sentence modification, (2) the

modification is "consistent with applicable policy statements issued by the Sentencing

Commission," and (3) the modification is supported by the factors set forth in 18 U.S.C. § 3553(a).4

The policy statement, set forth in the Sentencing Guidelines at Section 1B 1.13 and the Section

1B 1.13 Application Notes, provides that extraordinary and compelling reasons exist when the

defendant is "suffering from a serious physical or medical condition .. . that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover. " 5

               Defendant has provided extraordinary and compelling reasons warranting a

sentencing modification. His medical conditions are serious and, particularly in combination with

his advanced age, place him at a high risk of death or serious injury if he were to contract COVID-

19. These risks would be reduced if defendant were on home confinement because he would be

exposed to fewer individuals who might infect him with the virus. The government concedes the

presence of extraordinary and compelling reasons for a sentencing modification. 6



                18 U.S.C. § 3582(c)(l)(A)(i).


                U.S.S.G. § lBl.13, cmt.l(A)(ii).
        6

                As this Court has stated previously, "the question whether it is bound by the Sentencing
                Commission's ('USSC') compassionate release policy statement is a much debated
                question and thus so too are the grounds on which the court may grant relief in a case like
                this. See, e.g. , United States v. Canales, No. 16-cr-212 (LAK), 2020 WL 2319294, at *2
                (S.D.N.Y. May 9, 2020) (citations omitted); United States v. Merlo, No. l 7-cr-0738 (LAK),
                2020 WL 3001039, at *2 (S.D.N.Y. June 4, 2020). Because the government acknowledges
                this confusion and asserts "that the Court need not resolve this question in this case," Dkt.
                65 at 8, the Court assumes it is bound by the pol icy statement. Accordi ngly, for largely the
                same reasons that the Court finds that defendant has demonstrated extraordinary and
           Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 4 of 7



                                                                                                      4

               The dispute turns on the sentencing factors set forth in 18 U.S.C. § 3553(a). "Those

factors include: (1) 'the nature and circumstances of the offense and the history and characteristics

of the defendant,' (2) 'the need for the sentence imposed' to, among other objectives, 'provide just

punishment for the offense,' and (3) the Sentencing Guidelines range. "7

                Defendant's crimes were heinous and their consequences tragic. Victim and his

family will suffer for the rest of their lives from the evils defendant imposed upon them. There is

an extraordinary public interest in protecting children from sexual predators, and defendant's

sentence reflected the need to achieve this goal and punish offenders. Because defendant committed

his crimes only several years ago and engaged in a pattern of predatory behavior, the Court has

every reason to believe that defendant, if given the opportunity, would return to his criminal activity.

                That said continued incarceration poses dire risks to defendant's health adn indeed

life. For someone with defendant's medical conditions, a prison sentence could amount to a death

sentence if he were to contract CO VID-1 9. The government's asse1iion that defendant's facility

and the Bureau of Prisons generally have made serious efforts to protect inmates is reasonable,

as is its argument that defendant ah·eady has been shown leniency with a below Guidelines

sentence premised in part on his health conditions. But given the proliferation of the pandemic,

as well as the fact that defendant is being kept in a crowded facility where he is exposed to many

individuals who are potential vectors for the virus, the risk of death or serious injury that continued

incarceration poses to this particular defendant is unacceptably high.




                compelling reasons justifying a sentencing modification, it f inds that any modification
                would be consistent with the policy statement outlined above.


                Merlo,   o. l 7-cr-0738 (LAK), 2020 WL 3001039 at *3 (quoting 18 U.S.C § 3553(a)).
          Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 5 of 7



                                                                                                    5

               While the risks to defendant cannot be mitigated reasonably, the risks defendant

poses to the public can be reduced with strict conditions of release designed to ensure that he is

unable to prey on children and that he continues to face punishment for his crimes.

Accordingly, defendant's motion for a sentencing modification [Dkt. 63] is granted subject to the

followig
       n conditions:


               l.      Defendant shall serve the remainder of his term of imprisonment on home

                       incarceration, to be enforced by GPS Monitoring at the residence approved

                       by probation.

               2.      Defendant shall serve the first 12 months of supervised release on home

                       incarceration also to be enforced by GPS Monitoring at the residence

                       approved by probation.

               3.      Defendant shall participate in an outpatient treatment program approved by

                       the United States Probation Office, which program may include testing to

                       determine whether he has reverted to using drugs or alcohol. He must

                       contribute to the cost of services rendered based on his ability to pay and the

                       availability of third-party payments. The Court autho1izes the release of

                       available drug treatment evaluations and reports, including the presentence

                       investigation report, to the substance abuse treatment provider.

               4.      Defendant shall undergo a sex-offense-specific evaluation and participate in

                       an outpatient sex offender treatment and/or outpatient mental health

                       treatment program approved by the U.S. Probation Office. He must abide by

                       all rules requirements, and conditions of the sex offender treatment

                       program(s), including submission to polygraph testing. He must waive his
Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 6 of 7




                                                                                    6

         right of confidentiality in any records for mental health assessment and

         treatment imposed as a consequence of this judgment to allow the probation

         officer to review his course of treatment and progress with the treatment

         provider. He shall contribute to the cost of services rendered based on his

         ability to pay and the availability of third-party payments. The Court

         authorizes the release of available psychological and psychiatric evaluations

         and reports, including the presentence investigation report, to the sex

         offender treatment provider and/or mental health treatment provider.

   5.    Defendant shall not have contact with any of the victims in this case. This

         includes any physical, visual, written, or telephonic contact. Additionally,

         defendant shall not cause or encourage anyone else to have such contact with

         any of the victims.

   6.    Defendant shall not have deliberate contact with any child under 18 years of

         age, unless approved by the Probation Office. Defendant shall not loiter

         within 100 feet of schoolyards, playgrounds, arcades, or other places used

         primarily by children under the age of 18.

   7.    Defendant shall submit his person, residence, place of business, vehicle, and

         any property, computers (as defined in 18 U.S.C. § 1030(e)(l )), electronic

         communications, data storage devices and/or other media under his control

         to a search on the basis that the probation officer has reasonable suspicion

         that contraband or evidence of a violation of the conditions of his

         probation/supervised release may be found. The search must be conducted

         at a reasonable time and in a reasonable manner. Failure to submit to a
         Case 1:17-cr-00463-LAK Document 67 Filed 07/22/20 Page 7 of 7




                                                                                            7

                   search may be grounds for revocation.

            8.     Defendant shall must remain at his approved residence except to seek any

                   necessary medical treatment, in each instance with prior notice to and

                   approval by the Probation Office.

            9.     Defendant shall possess or have access to a telephone that will allow video

                   conferencing with the Probation Office.

            10.    Defendant shall to report to the Probation Office at 400 Gene Snyder U.S .

                   Courthouse, 601 W. Broadway, Louisville, Kentucky, within 72 hours of his

                   release from custody, or at such later time as the Probation Office may

                   specify, to have the GPS tracker affixed to his ankle.

            SO ORDERED.

Dated:      July 21, 2020



                                                           Le 1s A. Kaplan
                                                       United States District Judge
